Citation Nr: 0609247	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial compensable evaluation for 
service-connected left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1973 to 
August 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Board denied the claims on appeal by a decision dated in 
December 2004.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and based on an October 2005 Joint Motion for Court Remand 
(Joint Motion), the Court vacated the Board's decision and 
remanded this appeal for development in compliance with the 
Joint Motion.

The veteran raised the issue of entitlement to service 
connection for a right knee disorder.  This issue has not 
been developed for appellate review, and is therefore 
referred to the RO for appropriate disposition.

Based on the Order by the Court, this appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the Joint Motion, it was determined that the veteran's May 
2003 fee-based examination was inadequate for the purposes of 
adjudicating the claim for entitlement to an initial 
compensable evaluation for a left ankle disorder.  The May 
2003 examination found the veteran's left ankle to have a 
"tender range of motion," without an additional finding as 
to whether that tenderness was in fact painful motion.  As 
such, a remand is required for an additional VA examination 
of the left ankle as ordered by the Court.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Additionally, the Joint Motion determined that VA was 
required to provide the veteran an examination of the left 
knee under the provisions of 38 U.S.C.A. § 5103A.  It is 
clear that an examination is required under the provisions of 
38 U.S.C.A. § 5103A(d)(2)(1)(A) only when there is competent 
evidence that the veteran has a current disability, or 
persistent or recurrent symptoms of disability.  In this 
case, there is no competent evidence of a current left knee 
disorder or competent evidence of current symptoms of a knee 
disability.  Nevertheless, the Board is obligated by law to 
comply with the directives of the Court and to ensure that 
the RO complies with its directives.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. 
March 3, 2006). 

2.  The veteran must be afforded a VA 
joints examination to determine the 
current severity of the veteran's 
service-connected left ankle disorder, 
and the etiology of any left knee 
disorder found.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  In addition to those 
stated below, any indicated diagnostic 
tests, including radiographic studies, 
deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings, and must review the 
results of any testing prior to 
completion of the report.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

With regard to the veteran's claim for 
entitlement to service connection for a 
left knee disorder, following a review of 
the service and postservice medical 
records, the examiner must state whether 
any diagnosed left knee disorder is 
related to the veteran's active duty 
service.  

With regard to the veteran's service-
connected left ankle disorder, the 
examiner must discuss whether there is 
evidence of weakness, fatigability, lack 
of coordination, restricted or excess 
movement of the joint, or, pain on 
movement, and if any of these are 
present, comment upon the functional 
limitations caused by the veteran's left 
ankle disorder.  Specifically, the 
examiner must report the range of motion, 
expressed in degrees with standard ranges 
provided for comparison purposes.  If 
there is any evidence of pain or 
tenderness within the range of motion 
reported, the examiner must state, as 
directed by VA medical examination 
guidelines, whether the pain or 
tenderness found constitutes painful 
motion; and determine whether, and if so, 
how much, additional loss exists within 
the range of motion beyond that shown 
clinically.  Finally, the examiner must 
also address whether there is any 
deformity, instability, or need for an 
ankle brace and/or shoe orthotics related 
to the veteran's left ankle disorder.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, the issues of entitlement to 
service connection for a left knee 
disorder, and entitlement to an initial 
compensable evaluation for a left ankle 
disorder, must be readjudicated.  If any 
issue on appeal remains denied, an 
additional supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

